Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 30, 2017

The Court of Appeals hereby passes the following order:

A17A1632. ARTTIE PRICE v. ANTOINE CALDWELL, WARDEN.

      In this direct appeal, inmate Arttie Price challenges the trial court’s denial of
his petition for a writ of mandamus.1 The respondent has filed a motion to dismiss,
contending that this Court lacks jurisdiction to consider Price’s appeal. We agree.
      Because Price is incarcerated, his appeal is controlled by the Prison Litigation
Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal of
a civil action filed by a prisoner “shall be as provided in Code Section 5-6-35.” Thus,
we lack jurisdiction to consider Price’s direct appeal from the superior court’s order.
See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997).
      We note that Price also filed an application for discretionary appeal of the same
trial court order, and we denied his request. See Case No. A17D0302 (decided
March 22, 2017). The denial of his application was an adjudication on the merits, so
the doctrine of res judicata bars further appeal of the trial court’s order. See
Northwest Social & Civic Club, Inc. v. Franklin, 276 Ga. 859, 860 (583 SE2d 858)
(2003); Hook v. Bergen, 286 Ga. App. 258, 260-261 (1) (649 SE2d 313) (2007).
Accordingly, the respondent’s motion is hereby GRANTED and this appeal is hereby
DISMISSED.




      1
       Price directed his appeal to the Supreme Court, which transferred the case to
this Court.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/30/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.